           Case 2:21-cr-00415-AM Document 7 Filed 03/24/21 Page 1 of 4                 FILED
                                                                                       March 24, 2021
                                                                                CLERK, U.S. DISTRICT COURT
                                                                                WESTERN DISTRICT OF TEXAS
                             UNITED STATES DISTRICT COURT                                     SAJ
                                                                              BY:________________________________
                              WESTERN DISTRICT OF TEXAS                                              DEPUTY

                                   DEL RIO DIVISION

UNITED STATES OF AMERICA                         §       Cause No.      DR-21-CR-00415-AM
                                                 §
                                                 §       INDICTMENT
v.                                               §
                                                 §       [VIO: COUNT ONE: 21 U.S.C. §
                                                 §       841(a)(1) & (b)(1)(A) and 846,
MICHAEL ANTHONY HOLMES                           §       Conspiracy to Possess With Intent to
                                                 §       Distribute Methamphetamine;
                                                 §       COUNT TWO: 21 U.S.C. § 841(a)(1) &
                                                 §       (b)(1)(A), Possession of
                                                 §       Methamphetamine With Intent to
                                                 §       Distribute; COUNT THREE: 21 U.S.C.
                                                 §       § 841(a)(1) & (b)(1)(B) and 846,
                                                 §       Conspiracy to Possess With Intent to
                                                 §       Distribute Heroin; COUNT FOUR: 21
                                                 §       U.S.C. § 841(a)(1) & (b)(1)(B),
                                                 §       Possession of Heroin With Intent to
                                                 §       Distribute.]
                                                 §


THE GRAND JURY CHARGES:

                                         COUNT ONE
                          [21 U.S.C. § 841(a)(1) & (b)(1)(A) and 846]

       On or about March 6, 2021, in the Western District of Texas, Defendant,

                               MICHAEL ANTHONY HOLMES,

knowingly, intentionally and unlawfully combined, conspired, confederated and agreed together

and with others known and unknown, to possess with the intent to distribute a controlled substance,

which offense involved a quantity of 50 grams or more of Methamphetamine, its salts, isomers,
           Case 2:21-cr-00415-AM Document 7 Filed 03/24/21 Page 2 of 4




and salts of its isomers, a Schedule II Controlled Substance, contrary to Title 21, United States

Code, Sections 841(a)(1) & (b)(1)(A) and 846.

                                         COUNT TWO
                               [21 U.S.C. § 841(a)(1) & (b)(1)(A)]

       On or about March 6, 2021, in the Western District of Texas, Defendant,

                               MICHAEL ANTHONY HOLMES,

did knowingly, intentionally and unlawfully possess with the intent to distribute a controlled

substance, which offense involved 50 grams or more of Methamphetamine, its salts, isomers, and

salts of its isomers, a Schedule II Controlled Substance, in violation of Title 21, United States

Code, Section 841(a)(1) & (b)(1)(A).

                                       COUNT THREE
                          [21 U.S.C. § 841(a)(1) & (b)(1)(B) and 846]

       On or about March 6, 2021, in the Western District of Texas, Defendant,

                               MICHAEL ANTHONY HOLMES,

knowingly, intentionally and unlawfully combined, conspired, confederated and agreed together

and with others known and unknown, to possess with the intent to distribute a controlled substance,

which offense involved 100 grams or more of a mixture or substance containing a detectable

amount of Heroin, a Schedule I Controlled Substance, in violation of Title 21, United States Code,

Section 841(a)(1) & (b)(1)(A) and 846.

                                       COUNT FOUR
                             [21 U.S.C. § 841(a)(1) & (b)(1)(B)]
       On or about March 6, 2021, in the Western District of Texas, Defendant,

                               MICHAEL ANTHONY HOLMES,

did knowingly, intentionally and unlawfully possess with the intent to distribute a controlled

substance, which offense involved 100 grams or more of a mixture of a mixture or substance
           Case 2:21-cr-00415-AM Document 7 Filed 03/24/21 Page 3 of 4




containing a detectable amount of Heroin, a Schedule I Controlled Substance, in violation of Title

21, United States Code, Section 841(a)(1) & (b)(1)(A).



                                                    A TRUE BILL.
                                               ORIGINAL SIGNATURE REDACTED PURSUANT TO
                                               E-GOVERMENT ACT OF 2002


                                                    FOREPERSON


ASHLEY C. HOFF
United States Attorney


By: ____________________________
   JOHN P. COOPER
   Assistant United States Attorney
           Case 2:21-cr-00415-AM Document 7 Filed 03/24/21 Page 4 of 4




SEALED:
UNSEALED: XX

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

COUNTY: MAVERICK                             USAO #: 2021R01327
DATE: MARCH 24, 2021                         MAG. CT. #: DR21-00383M
AUSA: JOHN P. COOPER
DEFENDANT: MICHAEL ANTHONY HOLMES
CITIZENSHIP: UNITED STATES
INTERPRETER NEEDED: NO                       LANGUAGE: ENGLISH
DEFENSE ATTORNEY: TBD
ADDRESS OF ATTORNEY: _________
DEFENDANT IS: DETAINED                               DATE OF ARREST: MARCH 7, 2021
BENCH WARRANT NEEDED: NO
PROBATION OFFICER: N/A
NAME AND ADDRESS OF SURETY: N/A
YOUTH CORRECTIONS ACT APPLICABLE: NO
PROSECUTION BY: INDICTMENT
OFFENSE: (Code & Description): Count 1 - 21 U.S.C. § 841(a)(1) & (b)(1)(A) and 846
Conspiracy to possess with intent to distribute Methamphetamine; Count 2 - 21 U.S.C. § 841(a)(1)
& (b)(1)(A) Possession with intent to distribute Methamphetamine; Count 3 - 21 U.S.C. §
841(a)(1) & (b)(1)(B) and 846, Conspiracy To Possess With Intent To Distribute Heroin; Count 4
- 21 U.S.C. § 841(a)(1) & (b)(1)(B), Possession With Intent To Distribute Heroin.
OFFENSE IS A: FELONY
MAXIMUM SENTENCE: For counts 1 and 2: 10 to Life years imprisonment; up to $10 million
fine; at least 5 years of supervised release; $100 special assessment for each count of conviction;
For counts 3 and 4: 5 to 40 years imprisonment; up to $10 million fine; at least 5 years of
supervised release; $100 special assessment for each count of conviction.
PENALTY IS MANDATORY: YES & NO
REMARKS: See above           W/DT-CR-3
